NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SANTANDER BANK N.A.,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-2601
                                          )
DONNA GAVER, MARK GAVER, and              )
FAWLEY FAMILY PARTNERSHIP,                )
                                          )
             Appellees.                   )
                                          )

Opinion file March 16, 2018.

Appeal from the Circuit Court for Lee
County; Lee A. Schreiber, Judge.

Robert M. Kline of McDermott Will &
Emery LLP, Miami, and Jeff E. Butler of
Clifford Chance US LLP, New York, New
York, for Appellant.

Herman H. Tarnow, and Ryan M. Tarnow
of Tarnow Law Firm, PL, Naples, for
Appellee Donna Gaver.

PER CURIAM.


             Affirmed.


KELLY, SALARIO and ROTHSTEIN-YOUAKIM, JJ., Concur.